Citation Nr: 1225228	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate disorder, to include prostate cancer.

3.  Entitlement to service connection for Bell 's palsy.

4.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to relate the Veteran's prostate disorder, characterized by prostatic hypertrophy, to his period of service.

2.  The Veteran is not shown to have a current diagnosis of prostate cancer.

3.  The preponderance of the evidence is against a finding that Bell's palsy had its clinical onset during service or is otherwise related to the Veteran's service, to include as due to exposure to herbicides.

4.  Throughout the pendency of the appeal, the medical evidence demonstrates that diabetes mellitus, type 2, has been controlled with insulin and a restricted diet; there is no medical evidence of required restrictions on activities due to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disorder, initially claimed as prostate cancer, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 ((West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  Bell's palsy was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 (2012).

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Additionally, the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996). 

Where a veteran served continuously for ninety (90) days or more during a period of war and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue. 38 C.F.R. § 3.309(e). The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. Id. at Note 2. 

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal. 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, capable of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Prostate Disorder

The Veteran argues that his alleged prostate cancer is attributable to exposure to herbicides exposure.  In this case, the Board finds that service connection for prostate cancer or any other prostate disorder is not warranted on a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309.   With regard to presumptive service connection, as to the Veteran's alleged in-service herbicide exposure, the Board finds that the Veteran does  have "service in Vietnam," such that exposure to herbicides may be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In this case, service personnel records demonstrate in-country service in the Republic of Vietnam during the Vietnam Era, and therefore, his exposure to herbicides is presumed.

Notwithstanding the Veteran's presumed exposure to herbicides, a review of the evidence of record fails to demonstrate treatment for or a diagnosis of prostate cancer or that any current prostate disorder is attributable in any way to service.  In this respect, the Veteran's service treatment records are negative for a prostate disorder and are negative for prostate cancer.  On separation examination in November 1973, the Veteran's genitourinary system was normal.

A review of the post-service treatment records fails to reveal any diagnosis of prostate cancer.  The Board acknowledges that the Veteran  received treatment for prostatic hypertrophy, in July 1999.  

The Veteran was afforded a VA examination in April 2008.  A past medical history of benign prostatic hypertrophy was noted.  Upon physical examination, there was no evidence of herniation, inguinal lymphadenopathy, anal fissures, hemorrhoids, or ulcerations.  The prostate was nontender, without enlargement or palpable masses.  Testicles appeared normal in size with cremasteric reflex decrease.  Sensation was intact.  There was no evidence of any current prostate disorder.  The examiner noted that there was no history of adenocarcinoma of the prostate.  

The Board notes that prostate cancer is one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure in Vietnam during the Vietnam era.  However, there is no medical evidence reflecting that the Veteran has ever been diagnosed with prostate cancer.  Moreover, there is no evidence that the Veteran was diagnosed with a malignant tumor within the first year after separation from service, as required for presumptive service connection under 38 C.F.R. § 3.309(a). Service connection is therefore not warranted for this disability on a presumptive basis. 

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has prostate cancer, service connection for this disorder is not warranted in the absence of proof of a current disability.  A VA examiner has noted a history of benign prostatic hypertrophy, and indicated that the Veteran does not have prostate cancer.  This medical evidence is highly probative, and the Board attaches much weight to it.  

The Veteran is competent to testify as to observable symptoms; however, under the circumstances of this case, involving a complex disorder such as cancer that is not observable, he is not competent to render a medical diagnosis. See Barr, 21 Vet. App. at 303; see also, Woehlaert, 21 Vet. App. at 456. 

The weight of the evidence is against a finding that the Veteran has had prostate cancer at any time during the appeal period.  As the preponderance of the evidence is against the claim for service connection for a prostate disorder, to include prostate cancer, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Bell's Palsy

The Veteran alleges entitlement to service connection for Bell's palsy as due to his service-connected diabetes mellitus, type II.  Upon review of the evidence of record, the Board finds that the competent and credible medical evidence of record is against a finding that the Veteran's alleged Bell's palsy is etiologically related to his service, to include as due to his service-connected diabetes mellitus.

A review of the Veteran's service treatment records shows no evidence of Bell's palsy or other complaints referable to cranial nerve dysfunction.  There is no medical evidence of Bell's palsy until September 1992, approximately 20 years after discharge from active service.  At that time, his treatment providers offered no opinion as to its etiology.  Subsequent treatment notes demonstrate that the Veteran's Bell's palsy resolved.  Examination of the cranial nerves in April 2006, July 2006 and November 2007 was within normal limits.

The Veteran was also afforded a VA examination in April 2008.   The examiner noted that the Veteran was approximately 49-50 years old when he experienced Bell's palsy.  As to its etiology, the examiner acknowledged the Veteran's contention that it was attributable to diabetes mellitus.  However, the examiner noted that the Veteran's Bell's palsy occurred at least five years prior to the onset of diabetes mellitus.   Additionally, physical examination did not reveal any residuals or active manifestations of Bell's palsy.  Physical examination of the head and face was within normal limits

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for Bell's palsy, to include as secondary to service-connected diabetes mellitus.  The only medical evidence of record that provides an opinion on the matter determined that the Veteran's Bell's palsy is not related to his service-connected diabetes mellitus.  Rather, it occurred and resolved prior to the Veteran's incurrence of diabetes mellitus.  

The Veteran believes that his 1992 occurrence of Bell's palsy is related to his currently service-connected diabetes mellitus.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation. 38 C.F.R. § 3.159. 

In sum, there is no record of Bell's palsy for many years following service, and there is no competent medical evidence showing that such current disability, if it were found to be present, is related to service.  Moreover, given that the only findings of disability were seen in 1992, years before the Veteran filed the present claim in December 2007, there is no finding of current disability and thus the claim fails on that basis.  Brammer, 3 Vet. App. 223, 225 (1992).  In this regard, the Veteran has not indicated in lay statements that he has had symptomatology during the appeal period and thus current disability is not established on this basis. 

Consequently, the Board must find that the preponderance of evidence is against the claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim for service connection for Bell's palsy, and it must be denied.

Increased Rating- Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2012). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus has been assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913. The Board also notes that service connection is in effect for right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and diabetic retinopathy with cataracts as due to type II diabetes mellitus.

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet. 

A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. 

A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A review of the VA outpatient treatment reports demonstrates that the Veteran had been prescribed an oral medication and he has also been placed on a restricted diet in order to manage his diabetes mellitus. 

The Veteran was afforded a VA examination in April 2008.  The examiner reviewed of the claims file and remarked that the Veteran's diabetes mellitus had been fairly well controlled since late 2007.  The Veteran reported daily episodes of blurred vision, dizziness and tremors, which he attributed to episodes of hypoglycemia.  His lowest blood sugar in the past month had been 40 and his highest had been 270, with an average of 160 on self-Glucometer checking once a day.  There was no history of surgeries or hospitalizations attributed to diabetes mellitus including episodes of ketoacidosis requiring hospitalization or hypoglycemia.  The Veteran followed a restricted diet and had experienced less than a 10percent weight loss in the past 2 years.  There was no use of insulin and he visited a physician approximately every three months for care.  He denied any incontinence of bowel or bladder.  He did not restrict his activity necessarily tro prevent hypoglycemic reactions.  The examiner concluded that the Veteran's diabetes mellitus, type II, was under good control.  The examiner noted that the Veteran's diabetes resulted in recurrent episodes of hypoglycemia, which appeared to be substantiated by the Glucometer testing.  Therefore, he required an ability to do periodic Glucometer testing, as well as access to snacks, as needed at work, and ideally not to be working around potentially hazardous or heavy equipment such as in his current profession.  Sedentary activity was feasible. Limitation on labor could not be otherwise ascertained as the Veteran could not state activity which would precipitate hypoglycemia.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 20 percent for his diabetes mellitus.  The record reflects that the Veteran's diabetes mellitus requires no more than the use of oral medication and a restricted diet.  Absent evidence of medically required avoidance of strenuous occupational and recreational activities and the use of insulin, an increased disability rating is not warranted.  

Accordingly, the Board determines that a preponderance of the evidence is against an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, for any portion of the rating period on appeal.  Moreover, the record does not reveal any complications of diabetes mellitus (other than those already service-connected) that enable separate awards of service connection under Note (1) to Diagnostic Code 7913.  In this regard, the examiner noted erectile dysfunction but expressed his belief that it was due to vascular disease and not the service-connected diabetes mellitus.  In any event, even if attributable to diabetes mellitus, a separate evaluation is only appropriate where the disability is compensable in degree.  In this case there is no showing of penile deformity such as to warrant a compensable rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected diabetes mellitus, type II, but the medical evidence reflects that those manifestations are not present in this case.  However, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's diabetes mellitus, type II.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  

In conclusion, the Board finds that an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a prostate disorder, to include prostate cancer, is denied.

Service connection for Bell's palsy is denied.

An initial disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

The Veteran alleges entitlement to service connection for hypertension, as secondary to his service-connected diabetes mellitus, type II.  A review of the service treatment records demonstrate a blood pressure reading of 128/82 upon entrance examination in December 1969.  Upon separation examination dated in November 1973, his blood pressure was 120/80.  

The Veteran underwent a VA medical examination in April 2008.  The examiner opined that the Veteran's hypertension was not secondary to his diabetes mellitus because the two conditions appeared to have almost a simultaneous onset, without preceding kidney disease associated with the hypertension.  He noted that the Veteran was diagnosed with diabetes mellitus in May 1997 and diagnosed as having hypertension in 1998.  Additionally, there was no evidence of any other associated heart disease.  

The Board finds the April 2008 VA examination incomplete for rating purposes, as it did not address the matter of aggravation (as to whether the Veteran's hypertension was permanently worsened beyond its natural progression by his diabetes mellitus) as a component of the Veteran's secondary service connection claim.  Thus, the matter is remanded for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for hypertension.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record. If any such records cannot be located, this should be indicated in the record and communicated to the Veteran. 

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's hypertension.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should express whether the Veteran's hypertension is at least as likely as not related to his active service, and if not, whether it is has been aggravated (permanently worsened beyond its natural progression) by the service-connected diabetes mellitus, type 2.  

The supporting rationale for all opinions expressed must be provided. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3. Then, the AMC/RO is to re-adjudicate the claim of entitlement to service connection for hypertension.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


